DETAILED ACTION
This is the fourth Office Action regarding application number 16/873,878, filed on 08/03/2020.
This action is in response to the Applicant’s Response received 02/07/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Claims 1-8 are currently pending.
Claims 1-8 are amended.
Claims 1-8 are examined below.
The rejection of claims 1-8 under 35 U.S.C. § 112 has been withdrawn in light of the Applicant’s amendments.
Upon further examination, the Office has set forth new ground(s) of rejection.
No claim is allowed.

Response to Arguments
The Applicant’s arguments received on 02/07/2022 have been carefully considered but they are not found persuasive. 
Collectively, the applicant’s replies to the rejections do not specifically or completely rebut any factual finding or other conclusions that establish obviousness. The examiner thanks the applicant for the thorough responses and description of the references and the claimed invention, but the comments provided are not directed towards and do not negate or disprove any of the examiner’s findings, and are also generally not commensurate with the scope of the claims (i.e., the arguments highlight features not expressly claimed or references not cited).
For instance, the applicant refers to a GOELET reference and figure that is not cited by the examiner. The examiner will not review this reference at this time because it was not specifically cited. Further, the applicant argues that the concentrator taught by CARRASQUILLO is made of “rigid material” rather than “membrane”. The examiner notes that the claims do not require any specific materials at all, only that the concentrator be inflatable. The applicant does not disprove that the prior art concentrator is inflatable. The applicant also mentions a frame, but again, no frame is recited in the claimed invention.
The applicant also rebuts the rejection of claim 1 by stating it would be nonobvious to combine the teachings of the two main references because CARRASQUILLO’s concentrator cannot be filled with helium or hydrogen or incorporated into a solar power airship. The examiner disagrees. Claim 1 does not require helium or hydrogen (this would be relevant to claim 6, but the applicant also does not explain why the concentrator could not be filled with helium or hydrogen as it’s expressly inflatable).The applicant also does not clearly explain why the inflatable concentrator cannot be incorporate into a solar power airship.
The remaining arguments offered by the applicant are considered conclusory and lack necessary explanation of why skilled artisans would find obvious each of the features noted by the examiner. The examiner emphasizes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference. Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art. MPEP 2145(III). The examiner recommends that the applicant carefully review MPEP 2145, and possibly consult with a patent professional.


Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 7 is rejected under 35 U.S.C. 112 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites “a concentrating photovoltaic panel specified for CPV systems”. The examiner cannot determine what types of concentrating photovoltaic panels do or do not qualify as “specified for CPV systems”. Wouldn’t all “concentrating photovoltaic panels” inherently be “specified” for concentrating photovoltaics (CPV)? How does the word “specified” further describe the claimed invention? How would a potential infringer know whether their components are “specified for CPV systems?” The examiner recommends a simply amendment to remove the words “specified for CPV systems”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over SINSABAUGH (US 2009/0206194 A1) in view of CARRASQUILLO (“Design of Inflatable Solar Concentrator”).
Regarding claim 1, SINSABAUGH teaches a solar powered airship comprising an airship body (hull 12) with a transparent upper cover (optical windows 20); 
wherein the oblique incident sunlight including beam light and diffuse light penetrating through the upper transparent cover of the airship body.

    PNG
    media_image1.png
    287
    404
    media_image1.png
    Greyscale

SINSABAUGH does not disclose expressly that the airship also includes inflatable concentrating photovoltaic receivers located at the bottom of the system for producing electric power. However, SINSABAUGH describes throughout that solar photovoltaic modules are considered useful for generating electric energy.
CARRASQUILLO teaches an inflatable compound parabolic concentrator solar photovoltaic system that is also functional as non-imaging and non-tracking (Fig. 6-9; the entire master’s thesis is directed to the design and construction of inflatable compound parabolic concentrators and includes a variety of design examples).

    PNG
    media_image2.png
    420
    602
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify SINSABAUGH and add the inflatable compound parabolic concentrator solar photovoltaic system taught by CARRASQUILLO inside the airship body to provide advantages of producing electrical energy derived from better portability, lighter weight, and potentially lower cost (CARRASQUILLO, pg. 113, para. 2).

Regarding claim 2, the combination of SINSABAUGH and CARRASQUILLO teaches or would have suggested the solar powered airship of claim 1, wherein the inflatable non-imaging non-tracking CPC solar concentrator based CPV comprises an array of inflatable non-imaging non-tracking solar concentrator based CPV modules (it would be obvious to simply duplicate the number of CPV modules, see MPEP 2144.04(VI)(B) explaining that “mere duplication of parts has no patentable significance unless a new and unexpected result is produced”).

Regarding claim 3, the combination of SINSABAUGH and CARRASQUILLO teaches or would have suggested the solar powered airship of claim 1, wherein the inflatable non-imaging non-tracking CPC solar concentrator based CPV comprises an inflatable non-imaging non-tracking CPC solar concentrator and a concentrating receiver, wherein the receiver is located at the bottom of the inflatable non-imaging non-tracking solar concentrator (CARRASQUILLO teaches that the concentrator is inflatable; and it would be obvious to locate the inflatable concentrator and the receiver end at the bottom of the concentrator).

Regarding claim 6, the combination of SINSABAUGH and CARRASQUILLO teaches or would have suggested the solar powered airship of claim 1, wherein the inflatable non-imaging non-tracking CPC solar concentrator based CPV, is filled with helium or hydrogen (hull includes lifting gas such as helium, SINSABAUGH, para. 21).

Regarding claim 8, the combination of SINSABAUGH and CARRASQUILLO teaches or would have suggested the airship of claim 1, comprises a hull configured to contain the inflatable non-imaging non-tracking CPC solar concentrator of claim 6 as lighter than air gas containers to generate lifting force (hull includes lifting gas such as helium, SINSABAUGH, para. 21).


Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over SINSABAUGH (US 2009/0206194 A1) in view of CARRASQUILLO (“Design of Inflatable Solar Concentrator”) as applied to claim 3 above, and further in view of WANG (US 2018/0073772 A1) and LU (US 2007/0070531 A1).
Regarding claims 4 and 5, the combination of SINSABAUGH and CARRASQUILLO teaches or would have the solar powered airship of claim 1, wherein the inflatable non-imaging non-tracking CPC solar concentrator based CPV comprises a balloon type container and a domed divergent Fresnel lens, wherein the outline of the cross section of the inflatable non-imaging non-tracking solar concentrator is a CPC rather than a conical portion (claim 4), or that the domed divergent Fresnel lens is covered on the top of the domed upper transparent cover of the CPC of claim 4 (claim 5).
WANG teaches an inflatable non-imaging solar concentrator with a domed upper transparent cover, with optics that provide for the concentration of both beam light and diffuse light (para. 5).

    PNG
    media_image3.png
    710
    441
    media_image3.png
    Greyscale

LU teaches a dome shaped Fresnel lens for a concentrator, and also explains that dome shaped Fresnel lenses offer more flexibility in optics design (para. 26 and Fig. 4b).

    PNG
    media_image4.png
    427
    619
    media_image4.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify SINSABAUGH further so that the CPC has a domed upper transparent cover and flat bottom cover and domed top forming a sealed inflatable concentrator as taught by WANG to realize an ultra-light, cheap, and extremely compact solar concentrator (WANG, para. 16). It would have been obvious to a person having ordinary skill in the art before the effective filing date again to modify SINSABAUGH and provide a domed Fresnel lens as taught by LU, and to also provide the lens with divergent optics, because domed Fresnel lens provide flexibility in the overall design (LU, para. 26), and because divergent lens would perform better with diffuse light.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over SINSABAUGH (US 2009/0206194 A1) in view of CARRASQUILLO (“Design of Inflatable Solar Concentrator”) as applied to claim 3 above, and further in view of PALMER (US 2008/0092541 A1).
Regarding claim 7, the combination of SINSABAUGH and CARRASQUILLO teaches or would have suggested the solar powered airship of claim 1, wherein the inflatable non-imaging non-tracking CPC solar concentrator based CPV comprises a concentrating photovoltaic panel specified for CPV systems with concentration ratio over 20 suns, but does not also disclose a heat exchanger.
PALMER describes an airship with concentrated PV, and also includes a heat exchanger in order to cool the solar panels (para. 15).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify DARGENT and add a heat exchanger as taught by PALMER in order to cool the solar panels.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  The Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The Examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721